Citation Nr: 1638708	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  06-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a chronic right eye disability, to include recurrent conjunctivitis, to include as secondary to service-connected sinusitis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge in January 2011.  A copy of the hearing transcript has been associated with the claims file.  The issues on appeal were then remanded by the Board in August 2011 and June 2013 for additional development as well as the Veteran's claim for an acquired psychiatric disorder, to include anxiety, to include as secondary to service-connected sinusitis.

Thereafter, in July 2015, the RO granted service connection for anxiety disorder.  This action constituted a full grant of the benefits sought, and the claim for service connection for an acquired psychiatric disorder, to include anxiety, to include as secondary to service-connected sinusitis, is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As indicated above, the Board remanded the claim for service connection for a chronic eye disability.  In particular, the Board requested a supplemental medical opinion from the examiner who performed the VA examination in September 2011.  While there is indication that the September 2011 VA examiner was unavailable, a supplemental opinion, nevertheless, was obtained in July 2013.  This examiner agreed with the September 2011 VA examiner's conclusion that the Veteran had no evidence of eye disease that was secondary to sinusitis.  The examiner also opined that it was less likely than not that the Veteran's symptoms of conjunctivitis was due to or aggravated by his sinusitis.  The examiner, however, concluded that this opinion was based on speculation since she did not examiner the Veteran.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Accordingly, another VA examination is necessary before a decision can be made on this claim.

Moreover, as the above claim requires additional development, the claim for entitlement to a TDIU cannot yet be adjudicated.  That is, the resolution of the above appeals for service connection may, at least potentially, affect the overall service-connected disability picture, and until such issues are resolved, no judgment can be made as to the merits of entitlement to a TDIU.  That is, the claim for a TDIU is inextricably intertwined with the above claims being remanded, and any action on the claim at this point would be premature (i.e. resolution must wait until the time that the above claims are resolved).  The claim is remanded for consideration subsequent to the accomplishment of the actions directed in this remand order for the other claims on appeal.

Accordingly, the case is REMANDED for the following action:
1. Please schedule a VA ophthalmology examination to determine the etiology of the Veteran's right eye disability.  The examiner must review the claims file, specifically including the March 2006 diagnosis of conjunctivitis and the Veteran's statements and hearing testimony regarding his right eye symptoms.  The examiner must then address the following:

 A) Is it at least as likely as not that conjunctivitis diagnosed in March 2006 and/or the Veteran's reported right eye symptoms are proximately due to his chronic sinusitis condition?

 B) Is it at least as likely as not that conjunctivitis diagnosed in March 2006 and/or the Veteran's reported right eye symptoms are aggravated by his chronic sinusitis condition?

The term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




